El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Esta fue una sentencia dictada por la Corte de Distrito de Aguadilla contra la cual se interpuso apelación en 7 de agosto de 1923. La apelante optó por incorporar la prueba por medio de las notas taquigráficas autorizadas por la ley No. 27 de 1917, como fué enmendada por la Ley No. 81 de 1919. Al taquígrafo de la corte de distrito, de conformi-dad con dicha ley, se le ordenó que preparara las notas, quien luego obtuvo varias prórrogas del término para la preparación de las mismas y el día 5 de noviembre de 1923, la corte le concedió otra prórroga de veinte días haciendo constar en ella expresamente que sería la ultima. El tér-mino, por tanto, venció en 25 de noviembre de 1923. Nin-guna otra diligencia fué hecha por el taquígrafo o la ape-lante para terminar o radicar la transcripción, y la ape-lada ha solicitado la desestimación del recurso.
Ahora bien, aunque ha habido disparidad de criterio en-tre los miembros de esta corte respecto a si el artículo 140 del Código de Enjuiciamiento Civil puede ser invocado para revivir un término que ha vencido y permitirse a un apelante *642en la corte inferior qne siga adelante con la incorporación de sn prueba, estamos todos de acnerdo en varios puntos.
El primero de éstos es qne la falta del taquígrafo en ra-dicar sus notas dentro del término concedido por la corte de distrito debe imputarse al apelante. Esta proposición fué claramente enunciada en el caso de Mercado et al., v. Sucesión de Ferreiro, 26 D. P. R. 492. Resolvimos que si el apelante se decidía por elegir al taquígrafo como agente suyo en vez de preparar él mismo una exposición del caso o pliego de excepciones, el apelante quedaba por ello obli-gado a sufrir las mismas consecuencias que si no hubiera preparado una exposición del caso a tiempo. De otro modo podría estar pendiente una apelación indefinidamente a gusto del taquígrafo.
Subsiguientemente, en el caso de Vieira v. Reyes, 28 D. P. R. 480, y al llamársenos la; atención.al precepto de la ley No. 83, o sea que la demora del taquígrafo no debe produ-cir una desestimación, resolvimos que la omisión del taquí-grafo en pedir más prórrogas no constituía una demora por parte de dicho taquígrafo, sino una falta en proseguir el pleito por parte del apelante. El caso contiene otro razo-namiento.
El caso de Sucesores de Sanders, Philippi v. Rivera, 28 D. P. R. 957, ratificó los dos casos anteriores y en él tam-bién se resolvió que la omisión del secretario en enviar un récord terminado debe asimismo imputarse al apelante.
Una segunda cuestión en la cual conviene la corte es que la omisión del apelante en hatíer alguna gestión ante una u otra corte tendente a revivir el derecho de incorporación constituye una falta en proseguir el caso y confiere un de-recho a solicitar la desestimación. La apelante no tomó nin-guna medida en este caso.
Una tercera pi-oposición es que pueda o nó invocarse el artículo 140, este tribunal en un caso adecuado puede per-mitir’ la incorporación de la' evidencia.
*643Debe desestimarse la apelación.
Desestimada la apelación, -
Jueces concurrentes: Sres. Presidente del Toro • y Aso-ciados Aldrey, Hutchison y Franco Soto.